      Case 6:20-cv-01038-EFM-JPO Document 50 Filed 12/23/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MICHAEL MILTON,                                      )
                                                     )
                      Plaintiff,                     )
vs.                                                  )       Case No. 20-1038-EFM
                                                     )
KENNETH MAIN, and                                    )
COMMUNITY WHOLESALE TIRE DIS. INC.,                  )
                                                     )
                      Defendants.                    )
                                                     )

   AGREED ORDER AUTHORIZING INSPECTION AND REPRODUCTION OF
MEDICAL RECORDS AND PROTECTED HEALTH INFORMATION PURSUANT TO
  STATE AND FEDERAL LAW (HIPAA) AND NOTIFICATION OF WAIVER OF
                 PHYSICIAN-PATIENT PRIVILEGE

TO:    All Hospitals, Clinics, Pharmacies, Physicians, Social Workers, Psychiatrists,
       Psychologists, Therapists, Governmental Agencies (State and Federal); All Other
       Medical Institutions, Practitioners and Health Care Providers, Past and Present.

       This matter comes before the Court on the application of the parties for an order authorizing

all healthcare providers who have provided care and/or treatment to KENNETH MAIN, to

produce any and all healthcare information within their custody and/or control pertaining to said

person. Plaintiff appears by and through his counsel of record, Jeffrey A. Wilson and Dustin L.

DeVaughn of DeVaughn James Injury Lawyers. Defendant, Kenneth Main, appears by and

through counsel of record, Jacob L. Kurtz and Patric S. Linden of Case Linden, PC. Defendant,

Community Wholesale Tire Dis. Inc. appears by and through counsel of record, Scott E. Sanders

of McDonald Tinker PA.

       WHEREUPON, the Court, after reviewing the files and records, hearing statements of

counsel and being fully and duly advised in the premises finds:




                                                1
        Case 6:20-cv-01038-EFM-JPO Document 50 Filed 12/23/20 Page 2 of 4




        You are hereby authorized pursuant to the laws of Kansas and applicable federal law,

including but not limited to the Health Insurance Portability and Accountability Act (HIPAA), to

make available for examination and reproduction to KENNETH MAIN, REPRESENTATIVES

OF CASE LINDEN P.C. (INCLUDING JACOB L. KURTZ AND PATRIC S. LINDEN),

AND COMPEX LEGAL SERVICES, INC. any and all medical records of any type or nature

whatsoever and/or any protected health information within your care, custody or control

concerning KENNETH MAIN, date of birth 9/16/1963 and Social Security Number xxx-xx-

6167.
        Medical documents and protected health information subject to this order are limited to:

Every page of the entire medical chart of KENNETH MAIN from 4/11/2018 to 7/11/18

including secondary records (including but not limited to all records pertaining to the

examination, diagnosis, care and treatment of the patient, patient intake and registration forms;

patient insurance and identification information; office narratives; progress notes; prescription

orders; lab results; nurse and physician assistant notes; consultation report; order sheets;

handwritten notes; and, radiological and laboratory reports, itemized billing statements listing all

charges, radiographic films, photographs and videotapes).

        This Court specially finds the above requested information necessary to this proceeding

because this matter is an action to recover damages on account of alleged conduct of Kenneth Main

while operating a motor vehicle that may be subject to certain regulations promulgated by the

Federal Motor Carrier Safety Administration. Unless specifically excluded by this Order, ALL

medical records and protected health information related to Kenneth Main in your possession may

be produced or made available for inspection. Said inspection and reproduction may be requested

by any attorney of record for Kenneth Main herein as set forth below, and clerical fees and




                                                 2
       Case 6:20-cv-01038-EFM-JPO Document 50 Filed 12/23/20 Page 3 of 4




expenses as permitted under K.S.A. 65-4971 shall be paid by the attorney requesting such

examination, reproduction or interview.

       This Order complies with HIPAA federal standards for privacy of individually identifiable

health information, 45 C.F.R. Parts 160 and 164 and Kansas Statute, K.S.A. 60-427, Physician-

Patient Privilege.

       This Order shall be effective throughout the pendency of this action and is effective as of

the date and time shown on the electronic file stamp.

       Dated December 23, 2020, at Kansas City, Kansas.

                                                     s/ James P. O=Hara
                                                    James P. O=Hara
                                                    U.S. Magistrate Judge



APPROVED BY:

s/ Jeffrey A. Wilson
Jeffrey A. Wilson, #26527
DEVAUGHN JAMES, LLC
3241 N. Toben Street
Wichita, Kansas 67226
316-977-9999 (office)
316-425-0414 (facsimile)
jeffwilson@devaughnjames.com
Attorney for Plaintiff


s/ Jacob L. Kurtz
Patric S. Linden, #18305
Jacob L. Kurtz, #78530
CASE LINDEN P.C.
2600 Grand Boulevard, Ste. 300
Kansas City, Missouri 64108
816-979-1500 (office)
816-979-1501 (facsimile)
patric.linden@caselinden.com
jacob.kurtz@caselinden.com
Attorneys for Defendant Main


                                                3
     Case 6:20-cv-01038-EFM-JPO Document 50 Filed 12/23/20 Page 4 of 4




s/Scott E. Sanders
Scott E. Sanders, #18744
MCDONALD TINKER PA
300 W. Douglas, Suite 500
Wichita, KS 67202
316-263-5851 (office)
316-263-4677 (facsimile)
ssanders@mcdonaldtinker.com
Attorney for Defendant CWT




                                     4
